COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                               September 7, 2016
                              No. 10-16-00239-CV
              IN THE INTEREST OF C.K.E. AND C.L.E., JR., CHILDREN
                                       
                                center-4254500
                        From the 272[nd] District Court
                             Brazos County, Texas
                       Trial Court No. 09-002113-CV-272
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This appeal has been considered by the Court.  Because the Court finds that Christian La'Marque Ellis, Sr. has failed to comply with a court order or a notice from the clerk requiring a response or other action within a specified time, it is the judgment of this Court that the appeal is dismissed.  
	It is further ordered that Iterrika Martazea Webber, is awarded judgment against Christian La'Marque Ellis, Sr. for Iterrika Martazea Webber's appellate costs that were paid, if any, by Iterrika Martazea Webber; and all unpaid appellate court cost, if any, is taxed against Christian La'Marque Ellis, Sr. 
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			
3040380-1206500
						By: ___________________________
1378226834180200				Nita Whitener, Deputy Clerk